--------------------------------------------------------------------------------

Exhibit 10.51
 
CAMERON INTERNATIONAL CORPORATION


Restricted Stock Unit Award Agreement
(January 1, 2013)


This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is between
the employee named in the Notice of Grant of Award (“Participant”) and Cameron
International Corporation (the “Company”), in connection with the Restricted
Stock Units (“RSU”) granted to Participant by the Company under the Cameron
International Corporation 2005 Equity Incentive Plan (as Amended and Restated)
(the "Plan").   For purposes of this Award Agreement, “Employer” means the
entity (the Company or a subsidiary or affiliate of the Company each of such
subsidiary or affiliate a “Subsidiary”) that employs the Participant on the
applicable date. All capitalized terms not defined in this Award Agreement shall
have the same meaning as set forth in the Plan.


1.           Effective Date of RSUs.


(a)         The Company hereby grants to the Participant, on the terms and
conditions set forth herein, an award of RSUs (the “Award”), effective January
1, 2013 (“Effective Date”).


(b)         This Award is a commitment to issue one share of Cameron common
stock (“Shares”) for each RSU specified on the Notice of Grant of Award pursuant
to the terms of the Award Agreement.


(c)         Notwithstanding the foregoing, the Company may, in its sole
discretion, settle the RSUs in the form of (i) a cash payment to the extent
settlement in Shares (1) is prohibited under local law, (2) would require the
Participant or the Company to obtain the approval of any governmental and/or
regulatory body in the Participant's country of residence (and country of
employment, if different), or (3) is administratively burdensome; or (ii)
Shares, but require the Participant to immediately sell such Shares (in which
case, this Award Agreement shall give the Company the authority to issue sales
instructions on the Participant's behalf).


2.           Terms Subject to the Plan.  This Award Agreement is expressly
subject to the terms and provisions of the Company's Plan, as indicated in
Participant’s Notice of Grant of Award.  A copy of the Plan is available on the
Company’s Intranet under the Legal Section.  In the event there is a conflict
between the terms of the Plan and this Award Agreement, the terms of the Plan
shall control.


3.           Vesting Schedule.  The Award shall become vested, in three
installments as follows: one-third on January 1, 2014, one-third on January 1,
2015, and one-third on January 1, 2016 (the “Scheduled Vesting Dates”) provided
there has been continuous employment of the Participant by the Company and/or
a Subsidiary from the Effective Date to the Scheduled Vesting Dates, subject to
Section 4.  All RSUs which become vested shall be payable in accordance with
Section 5 hereof.


4.           Termination of Employment.  Notwithstanding the foregoing:
 
(a)         If the Participant’s employment terminates at age 60 or older for
reasons other than “Cause” (as defined below), and the Participant has at least
ten years of continuous service with the Company or a Subsidiary, any unvested
RSUs shall vest according to the terms of the Award; except that, if such
termination occurs within one year from the Effective Date of the Award, the
number of RSUs that will continue to vest shall be reduced to be proportionate
to that portion of the year between the Effective Date and the date of
termination and the balance of the Award shall be immediately cancelled.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)         If the Participant’s employment terminates by reason of the death or
“Long-term Disability” (as defined below) of the Participant, the Award shall
immediately vest in full as of the date of death or the date of such termination
and the Shares shall be delivered in accordance with Section 5.


(c)         If the Participant’s employment terminates by reason of a workforce
reduction, the Award shall vest and according to the terms of the Award and
the Shares shall be delivered in accordance with Section 5; except that, if such
termination occurs within one year from the Effective Date, the number of RSUs
that will vest in full shall be reduced to be proportionate to that portion of
the year between the Effective Date and the date of termination and the balance
of the Award shall be immediately cancelled.


(d)         Not withstanding any other agreement between the Company (or a
Subsidiary) and the Participant, if there is a termination of Participant’s
employment either by the Employer without “Cause” or by the Participant for
reasons that would constitute “constructive termination” under applicable law
during the period from the earlier of the occurrence of any of the events that
would cause a “Change in Control” (as defined below) or the date of the
agreement by the Company to enter into a transaction which results in a “Change
in Control” or within two years following a “Change in Control”, the award shall
immediately vest and the Shares shall be delivered in accordance with Section 5.


(e)         If the Participant’s employment terminates for reasons other than
for those addressed in the previous three subsections, all unvested RSUs subject
to this Award shall be forfeited upon Participant’s termination of employment.


(f)          For purposes of clarity and unless otherwise determined by the
Committee in its sole discretion, any termination of employment shall be
effective as of the date on which the Participant's active employment ends and
will not be extended by any notice period mandated under local law (e.g., active
employment will not include a period of “garden leave” or similar period
pursuant to local law). The Committee shall have the exclusive discretion to
determine when the Participant is no longer actively employed for purposes of
the RSUs.


 (g)        “Cause” for the purposes hereof, shall mean the Participant has (1)
engaged in gross negligence or willful misconduct in the performance of his or
her duties and responsibilities respecting his or her position with the Company
or Employer; (2) willfully refused, without proper legal reason, to perform the
duties and responsibilities respecting his or her position with the Company or
Employer; (3) breached any material policy or code of conduct established by the
Company or Employee; (4) engaged in conduct that Participant knows or should
know is materially injurious to the Company or Employer; (5) been convicted of a
felony or a misdemeanor involving moral turpitude; or (6) engaged in an act of
dishonest or impropriety which materially impairs the Participant’s
effectiveness in his or her position with the Company or Employer.
 
(h)         “Long-term Disability” for the purposes hereof, shall mean that the
Award Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months.
 
 
2

--------------------------------------------------------------------------------

 
 
(i)          “Change in Control” for the purposes of this Award, shall mean the
earliest date on which:


 
i.
any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or



 
ii.
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the directors comprising the Incumbent Board shall from
and after such election be deemed to be a member of the Incumbent Board; or



 
iii.
a merger or consolidation involving the Company or its stock, or an acquisition
by the Company, directly or indirectly or through one or more subsidiaries, of
another entity or its stock or assets in exchange for the stock of the Company
unless, immediately following such transaction less than a majority of the then
outstanding voting securities of the surviving or resulting corporation or
entity will be (or is) then beneficially owned, directly or indirectly, by all
or substantially of the individuals and entities who were the beneficial owners
of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the majority
ownership continuity test is met, any ownership of the voting securities of the
surviving or resulting corporation or entity that results from a stockholder’s
ownership of the stock of, or their ownership interest in, the corporation or
other entity with which the Company is merged or consolidated as not owned by
persons who were beneficial owners of the Company’s outstanding voting
securities immediately prior to the transaction).



 
iv.
a tender offer or exchange offer is made and consummated by a Person other than
the Company for the ownership of 20% or more of the voting securities of the
Company then outstanding; or



 
v.
all or substantially all of the assets of the Company are sold or transferred to
a Person as to which (x) the Incumbent Board does not have authority (whether by
law or contract) to directly control the use or further disposition of such
assets and (y) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.

 
Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding voting securities or the voting securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Delivery of Shares.


(a)         Employed through Scheduled Vesting Date(s).  If the Participant is
employed with the Company or Subsidiary through the Scheduled Vesting Date the
number of Shares equal to the number of RSUs that have vested shall be delivered
within 30 days following the Scheduled Vesting Date.


(b)         Employment Terminates Prior to Scheduled Vesting Date.


 
i.
If the Participant terminates employment in accordance with Section 4(a), the
number of Shares equal to the portion of the RSUs that vested shall be delivered
within 30 days following the Scheduled Vesting Date.




 
ii.
If the Participant’s employment terminates by reason of death or Long-term
Disability in accordance with Section 4(b, prior to the Scheduled Vesting Date,
the number of Shares equal to the RSUs that were subject to accelerated vesting
pursuant to Section 4 hereof, shall be delivered within 30 days of such
termination.



 
iii.
If the Participant’s employment is terminated by reason of a workforce reduction
in accordance with Section 4(c), the number of Shares equal to the portion of
the RSUs that vested shall be delivered within 30 days following the Scheduled
Vesting Date.




 
iv.
If the Participant’s employment is terminated in connection with a “Change in
Control” as provided for in Section 4(d), and if the “Change in Control” also
constitutes a “change in control event” within the meaning of U.S. Department of
Treasury Regulation Section 1.409A-3(i)(5) (a “Section 409A CIC”), unless
otherwise provided in Section 22 of this Award Agreement, the number of Shares
equal to the Participant’s vested RSUs shall be delivered within 30 days
following such Section 409A CIC or date of such termination, whichever is the
later to occur.  If the “Change in Control” does not constitute a Section 409A
CIC, the Shares underlying the Participant’s vested RSUs shall be delivered
within 30 days following the Change in Control or such termination, whichever is
the later to occur.



(c)         The Shares which the Award entitles the Participant to receive shall
be delivered to the Participant, subject to withholding as provided in Section
12 below.


6.           Restrictions on Transfer.  Except as provided by the Plan, neither
this Award nor any RSUs covered hereby may be sold, assigned, transferred,
encumbered, hypothecated or pledged by the Participant, other than to the
Company as a result of forfeiture of the RSUs as provided herein.
 
7.           No Voting Rights.   The Restricted Stock Units granted pursuant to
this Award, whether or not vested, will not confer any voting rights upon the
Participant, unless and until the Award is paid in Shares.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Changes in Capitalization. The RSUs under this Award shall be
subject to the provisions of the Plan relating to adjustments to corporate
capitalization, provided, however, that in the event of any reorganization,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split
or other similar change in corporate structure affecting the shares subject to
the Award, the Award shall be appropriately adjusted to reflect such change, but
only so far as is necessary to maintain the proportionate interest of the
Participant and preserve, without exceeding, the value of such Award.


9.           Covenant Not To Compete, Solicit or Disclose Confidential
Information.


(a)         The Participant acknowledges that the Participant is in possession
of and has access to confidential information, including material relating to
the business, products or services of the Company or Employer and that he or she
will continue to have such possession and access during employment by the
Company or Employer.  The Participant also acknowledges that the Company’s (or
Employer’s) business, products and services are highly specialized and that it
is essential that they be protected, and, accordingly, the Participant agrees
that as partial consideration for the Award granted herein that should the
Participant engage in any “Detrimental Activity,” as defined below, at any time
during his or her employment or during a period of one year following his or her
termination the Company or Employer shall be entitled to: (i) recover from the
Participant the value of any portion of  the Award that has been paid; (ii) seek
injunctive relief against the Participant; (iii) recover all damages, court
costs, and attorneys’ fees incurred by the Company or Employer in enforcing the
provisions of this Award, and (iv) set-off any such sums to which the Company or
Employer is entitled hereunder against any sum which may be owed the Participant
by the Company or Employer.


(b)         “Detrimental Activity” for the purposes hereof, other than with
respect to involuntary termination without cause, termination in connection with
or as a result of a “Change in Control” (as defined in Section 9(b) hereof), or
termination following a reduction in job responsibilities, shall include: (i)
rendering of services for any person or organization, or engaging directly or
indirectly in any business, which is or becomes competitive with the Company or
Employer; (ii) disclosing to anyone outside the Company, or Employer or using in
other than the Company’s or Employer’s business, without prior written
authorization from the Company or Employer, any confidential information
including material relating to the business, products or services of the Company
or Employer acquired by the Participant during employment with the Company or
Employer; (iii) soliciting, interfering, inducing, or attempting to cause any
employee of the Company or Employer to leave his or her employment, whether done
on Participant’s own account or on account of any person, organization or
business which is or becomes competitive with the Company or Employer, or (iv)
directly or indirectly soliciting the trade or business of any customer of the
Company or Employer.  “Detrimental Activity” for the purposes hereof with
respect to involuntary termination without cause, termination in connection with
or as a result of a “Change in Control”, or termination following a reduction in
job responsibilities, shall include only part (ii) of the preceding sentence.
 
10.         Nature of Grant.  In accepting the Award of RSUs, Participant
acknowledges that:


(a)         The Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time, unless otherwise provided in the Plan and this Award
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)         The grant of RSUs is a one-time benefit and does not create any
contractual or other right to receive an award or benefits in lieu of an award
in the future; future awards, if any, will be at the sole discretion of the
Company.


(c)         The Participant is voluntarily participating in the Plan.


(d)         An RSU is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
which is outside the scope of the Participant's employment contract, if any.


(e)         The RSUs are not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments and in
no event should be considered as compensation for, or relating in any way to,
past services for the Company or the Employer.


(f)         The RSUs will not be interpreted to form an employment contract or
relationship with the Company; and furthermore, the RSUs will not be interpreted
to form an employment contract with any Subsidiary.


(g)         This Agreement shall not confer upon the Participant any right to
continuation of employment by the Employer, nor shall this Agreement interfere
in any way with the Employer’s right to terminate the Participant's employment
at any time, as may be permitted under local law.


(h)         The future value of the underlying Shares is unknown and cannot be
predicted with certainty.


(i)          If the RSUs vest and the Participant obtains Shares, the value of
those Shares acquired may increase or decrease in value.


(j)           In consideration of the grant of the RSUs, no claim or entitlement
to compensation or damages shall arise from termination of the RSUs or
diminution in value of the RSUs or Shares acquired upon settlement of the RSUs
resulting from termination of the Participant's employment (for any reason
whatsoever and whether or not in breach of local labor laws) and the Participant
irrevocably releases the Company and the Employer (if different) from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Award, the Participant will be deemed irrevocably to have waived the
Participant's entitlement to pursue such claim.
 
(k)         in the event of involuntary termination of Participant’s employment
(whether or not in breach of local labor laws), Participant’s right to receive
the RSUs and vest under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), Participant’s right to receive Shares
pursuant to the RSUs after termination of employment, if any will be measured by
the date of termination of Participant’s active employment and will not be
extended by a notice period mandated under local law; the Committee shall have
the exclusive discretion to determine when the Participant is no longer actively
employed for purposes of the award of the RSUs.
 
 
6

--------------------------------------------------------------------------------

 
 
(l)          the RSUs and benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability


11.         Notices.  All notices required or permitted under this
Award Agreement shall be in writing and shall be delivered personally or by
mailing the same by registered or certified mail postage prepaid, to the other
party.  Notice given by mail as below set out shall be deemed delivered at the
time and on the date the same is postmarked.


Notices to the Company should be addressed to:


Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  Corporate Secretary
Telephone:  713-513-3322


12.        Tax and Social Insurance Withholding.


(a)         Regardless of any action the Company or Employer takes with respect
to any or all income tax (including foreign, federal, state and local taxes),
social insurance, payroll tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to him
or her (“Tax-Related Items”), Participant acknowledges that the ultimate
liability for all Tax-Related Items legally due by Participant is and remains
his or her responsibility and may exceed the amount actually withheld by the
Company or Employer.  Participant further acknowledges that the Company or
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including the
grant of the RSUs, the vesting of the RSUs, the conversion of the RSUs into
Shares or the receipt of any equivalent cash payment, the subsequent sale of any
Shares acquired at vesting, and (ii) do not commit to structure the terms of the
grant or any aspect of the RSUs to reduce or eliminate Participant’s liability
for the Tax-Related Items.


(b)        Prior to any relevant taxable or tax withholding event (“Tax Date”),
as applicable, Participant will pay or make adequate arrangements satisfactory
to the Company to satisfy all Tax-Related Items.  In this regard, Participant
authorized the Company, Employer or their respective agents, at their
discretion, to satisfy the obligations with regard to all Tax-Related Items by
one or a combination of the following:  (i) accept a cash payment in U.S.
dollars in the amount of the Tax-Related Items, (ii) withhold whole Shares which
would otherwise be delivered to Participant having an aggregate Fair Market
Value, determined as of the Tax Date, or withhold an amount of cash from
Participant’s wages or other cash compensation which would otherwise be payable
to Participant by the Company or from any equivalent cash payment received upon
vesting of the RSUs, equal to the amount necessary to satisfy any such
obligation, (iii) withhold from proceeds of the sale of Shares acquired upon
issuance of the RSUs either through a voluntary sale or through a mandatory sale
arranged by the Company (on Participant’s behalf pursuant to this
authorization), or (iv) a cash payment to the Company by a broker-dealer
acceptable to the Company to whom Participant has submitted an irrevocable
notice of sale.
 
 
7

--------------------------------------------------------------------------------

 


(c)        To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding rates.  If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares due to him or her at vesting, notwithstanding
that a number of Shares are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan.  Finally, Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of Participant’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue
Shares to the Participant if Participant fails to comply with his or her
obligations in connection with the Tax-Related Items as described herein.


13.        Repatriation; Compliance with Laws. If the Participant is resident or
employed outside of the United States, the Participant may be required to
repatriate all payments attributable to the Shares and/or cash acquired under
the Plan (including, but not limited to, dividends and any proceeds derived from
the sale of the Shares acquired pursuant to the RSUs) in accordance with local
foreign exchange rules and regulations in the Participant's country of residence
(and country of employment, if different). It is the Participant’s
responsibility to comply with all foreign exchange rules and all other local
compliance requirements that he or she may be subject to with respect to his or
her participation in the Plan.  In addition, the Participant is required to take
any and all actions, and consent to any and all actions taken by the Company and
its Subsidiaries, as may be necessary to allow the Company and its Subsidiaries
to comply with local laws, rules and regulations in the Participant's country of
residence (and country of employment, if different).


14.        Securities Matters. The Company shall not be required to deliver any
Shares until the requirements of any federal, state or foreign securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. If
the Participant is resident or employed outside of the United States, neither
the grant of the RSUs under the Plan nor the issuance of the underlying Shares
upon settlement of the RSUs is intended to be a public offering of securities in
the Participant's country of residence (and country of employment, if
different). The Company has not submitted any registration statement, prospectus
or other filings to the local securities authorities in jurisdictions outside of
the United States unless otherwise required under local law.


15.        Legal Requirements and Risks. No employee of the Company or a
Subsidiary is permitted to advise the Participant on whether the Participant
should acquire Shares under the Plan. Acquiring Shares involves a degree of
risk. Before deciding to acquire Shares pursuant to the RSUs, the Participant
should carefully consider all risk factors relevant to the acquisition of Shares
under the Plan and the Participant should carefully review all of the materials
related to the RSUs and the Plan. In addition, the Participant should consult
with the Participant's own financial advisor and legal advisor for professional
investment advice.
 
 
8

--------------------------------------------------------------------------------

 


16.         Electronic Delivery/Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the RSUs by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
 
17.        Consent to Collection, Processing and Transfer of Personal Data.


(a)         Pursuant to applicable personal data protection laws, the Company
and the Employer (if different) hereby notify the Participant of the following
in relation to the Participant's personal data and the collection, processing
and transfer of such data in relation to the Company’s grant of this Award and
the Participant's participation in the Plan. The collection, processing and
transfer of the Participant's personal data are necessary for the Company’s
administration of the Plan and the Participant's participation in the Plan. The
Participant's denial and/or objection to the collection, processing and transfer
of personal data may affect the Participant's participation in the Plan. The
Participant voluntarily acknowledges and consents (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.


(b)        The Company and the Employer (if different) hold certain personal
information about the Participant, including the Participant's name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in the Participant's favor, for the purpose of managing and
administering the Plan (“Data”). The Data may be provided by the Participant or
collected, where lawful, from third parties, and the Company and Employer (if
different) will process the Data for the exclusive purpose of implementing,
administering and managing the Participant's participation in the Plan. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Participant's country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for the Participant's participation
in the Plan.


(c)         The Company and the Employer (if different) will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of the Participant's participation in the Plan,
and the Company and the Employer may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. The
Participant hereby authorizes (where required under applicable law) them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing the Participant's
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares on the Participant's behalf to a broker or other third party with whom
the Participant may elect to deposit any Shares acquired pursuant to the Plan.


(e)         The Participant may, at any time, exercise his or her rights
provided under applicable personal data protection laws, which may include the
right to (i) obtain confirmation as to the existence of the Data, (ii) verify
the content, origin and accuracy of the Data, (iii) request the integration,
update, amendment, deletion, or blockage (for breach of applicable laws) of the
Data, and (iv) to oppose, for legal reasons, the collection, processing or
transfer of the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and the Participant's participation
in the Plan. The Participant may seek to exercise these rights by contacting the
Company’s Corporate Secretary’s Department.
 
 
9

--------------------------------------------------------------------------------

 
 
18.         English Language. The Participant acknowledges and agrees that it is
the Participant's express intent that the Notice of Grant of Award, the Award
Agreement, the Plan and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to the RSUs, be drawn up in English.
If the Participant has received the Notice of Grant of Award, Award Agreement,
the Plan or any other documents related to the RSUs translated into a language
other than English, and if the meaning of the translated version is different
than the English version, the English version will control.


19.         Governing Law.  All questions concerning the validity, construction
and effect of this Award Agreement shall be governed by the laws of the State of
Delaware, without reference to principles of conflict of laws.


20.         Appendix. Notwithstanding any provisions of this Award Agreement to
the contrary, the RSUs shall be subject to such special terms and conditions for
the Participant's country of residence (and country of employment, if
different), as are set forth in the appendix to this Agreement (the “Appendix”).
Further, if the Participant transfers residency and/or employment to another
country, any special terms and conditions for such country will apply to the
RSUs to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the operation and administration of the
RSUs and the Plan (or the Company may establish alternative terms and conditions
as may be necessary or advisable to accommodate the Participant's transfer). In
all circumstances, the Appendix shall constitute part of this Award Agreement.


21.       Additional Requirements. The Company reserves the right to impose
other requirements on the RSUs, any Shares acquired pursuant to the RSUs, and
the Participant's participation in the Plan, to the extent the Company
determines, in its sole discretion, that such other requirements are necessary
or advisable in order to comply with local law or to facilitate the operation
and administration of the RSUs and the Plan. Such requirements may include (but
are not limited to) requiring the Participant to sign any agreements or
undertakings that may be necessary to accomplish the foregoing.


22.        Section 409A.


(a)         This Award is intended to comply with Section 409A of the Code and
ambiguous provisions, if any, shall be construed in a manner that is compliant
with or exempt from the application of Section 409A, as appropriate.  This Award
shall not be amended or terminated in a manner that would cause the Award or any
amounts payable under the Award to fail to comply with the requirements of
Section 409A, to the extent applicable, and, further, the provisions of any
purported amendment that may reasonably be expected to result in such
non-compliance shall be of no force or effect with respect to the Award.  The
Company shall neither cause nor permit any payment, benefit or consideration to
be substituted for a benefit that is payable under this Award if such action
would result in the failure of any amount that is subject to Section 409A to
comply with the applicable requirements of Section 409A.  For purposes of
Section 409A, each payment under this Award shall be deemed to be a separate
payment.
 
 
10

--------------------------------------------------------------------------------

 


(b)         Notwithstanding any provision of the Award to the contrary, if the
Participant is a “specified employee” within the meaning of Section 409A as of
the date of the Participant’s termination of employment and the Company
determines, in good faith, that immediate payments of any amounts or benefits
would cause a violation of Section 409A, then any amounts or benefits which are
payable under this Award upon the Participant’s “separation from service” within
the meaning of Section 409A which (i) are subject to the provisions of Section
409A; (ii) are not otherwise excluded under Section 409A; and (iii) would
otherwise be payable during the first six-month period following such separation
from service shall be paid on the first business day next following the earlier
of (1) the date that is six months and one day following the Date of termination
or (2) the date of the participant’s death.


23.        Not Providing Advice.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the Shares underlying the RSUs.  Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan



--------------------------------------------------------------------------------

 
 
11

--------------------------------------------------------------------------------

 
 
[image.jpg]
 
APPENDIX


CAMERON INTERNATIONAL CORPORATION


Additional Terms and Provisions to
Restricted Stock Unit Award Agreement
(January 1, 2013)



Terms and Conditions.
This Appendix (the “Appendix”) includes special terms and conditions applicable
to Participant if he or she resides in one of the countries listed below.  These
terms and conditions are in addition to or, if so indicated, in place of, the
terms and conditions set forth in the Award Agreement.  Unless otherwise
provided below, capitalized terms used but not defined herein shall have the
same meanings assigned to them in the Plan and the Award Agreement.
 
Notifications.
This Appendix also includes country-specific information of which Participant
should be aware with respect to his or her participation in the Plan.  The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of January 2013.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Participant does not rely on the information noted herein as the only
source of information relating to the consequences of his or her participation
in the Plan because the information may be out of date at the time that he or
she vests in the RSUs and Shares are issued to him or her or the Shares issued
upon vesting of the RSUs are sold.
 
In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws in
his or her country may apply to his or her particular situation.  Finally,
please note that if Participant is a citizen or resident of a country other than
the country in which he or she is currently working, or transfers employment
after grant, the information contained in the Appendix may not be applicable.
*   *   *   *   *
 
 
13

--------------------------------------------------------------------------------

 
 
Angola
Exchange Control Restrictions.  The Participant should be aware that all Awards
require prior approval from the Angolan Central Bank under Angolan Foreign
Exchange Law (Law No. 5/97 of 27 July 1997).  Any foreign exchange transaction
between a non-Angolan resident and Angolan resident requires the prior approval
from the Angolan Central Bank.  It is the Participant’s obligation to fulfill
all exchange control requirements with the Angolan Central Bank.
*   *   *   *   *
 
Argentina
Securities Law Information.  The RSUs and Shares to be issued pursuant to the
Award are offered as a private transaction.  This offering is not subject to
supervision by any Argentine government authority.
Exchange Control Information.  In the event that Participant transfers proceeds
in excess of US$2,000,000 from the sale of Shares into Argentina in a single
month, he or she will be subject to certain exchange control reporting
requirements.  Please note that exchange control regulations in Argentina are
subject to frequent change.  Participant should consult with a personal legal
advisor regarding any exchange control obligations that he or she may have.
*   *   *   *   *
 
Australia
RSUs Settled in Shares Only.  Notwithstanding any discretion contained in the
Plan, or any provision in the Award Agreement to the contrary, RSUs granted to
Participants in Australia shall be paid in Shares only and do not provide any
right for the Participant to receive a cash payment.
 
Securities Information.  If Participant acquires Shares pursuant to the Award
and he or she offers the Shares for sale to a person or entity resident in
Australia, the offer may be subject to disclosure requirements under Australian
law.  Participant should obtain legal advice on his or her disclosure
obligations prior to making any such offer.
 
Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers.  The
Australian bank assisting with the transaction will file the report for
Participant.  If there is no Australian bank involved in the transfer,
Participant will have to file the report.
 
Tax Information.  RSUs will likely be subject to tax when there is no longer a
substantial risk of forfeiture, which may happen at the time of termination of
employment if Participant does not forfeit the RSUs at the time of termination
of employment even if Participant does not receive the Shares until a later
date.
*   *   *   *   *
 
Brazil
1.           Labor Law Acknowledgment.  Participant agrees that, for all legal
purposes, (i) the benefits provided under the Plan are the result of commercial
transactions unrelated to Participant’s employment; (ii) the Plan is not a part
of the terms and conditions of the Participant’s employment; and (iii) the
income from the RSUs, if any, is not part of Participant’s remuneration from
employment.
 
 
14

--------------------------------------------------------------------------------

 


2.           Compliance with Law.  By accepting the RSUs, Participant agrees
that he or she will comply with Brazilian law when he or she vests in the RSUs,
as applicable, and sells the Shares.  Participant also agrees to report and pay
any and all taxes associated with the vesting of the RSUs, the sale of the
Shares acquired pursuant to the Plan and the receipt of any dividend
equivalents.


3.           Exchange Control Information.  If Participant is a resident or
domiciled in Brazil and holds assets and rights outside Brazil with an aggregate
value exceeding US$100,000, he or she will be required to prepared and submit to
the Central Bank of Brazil an annual declaration of such assets and
rights.  Assets and rights that must be reported include Shares.

*   *   *   *   *
 
Canada
Language Consent.  The following provisions will apply to the Participant if the
Participant is a resident of Quebec:
 
The parties acknowledge that it is their express wish that the Award Agreement,
including this Appendix, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.
 
Consentement relative à la langue utilisée.  Les parties reconnaissent avoir
expressément souhaité que  la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procedures judiciaries, executes, cones ou
intents en vertu de, ou lies directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


Data Privacy.  This provision supplements Section 17 of the Award Agreement:
 
The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Plan.  The Participant further authorizes the Company, its Subsidiaries and any
stock plan service provider that may be selected by the Company to assist with
the Plan to disclose and discuss the Plan with their respective advisors.  The
Participant further authorizes the Company and its Subsidiaries to record such
information and to keep such information in the Participant’s employee file.
*   *   *   *   *
 
 
15

--------------------------------------------------------------------------------

 
 
France
Use of English Language.
The Participant acknowledges that it is the Participant’s express wish that this
Award Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.
 
Vous reconnaissez et consentez que c'est votre souhaité exprés qui cet accord,
de meme que tous documents, toutes notifications et tous procédés légaux est
entré dans, donné ou institute conformément ci-annexé ou relatant directement ou
indirectement ci-annexé, est formulé dans làngaliz.
*   *   *   *   *
 
Germany
Exchange Control Information.  Cross-border payments in excess of £12,500 must
be reported monthly to German Federal Bank.  If Participant uses a German bank
to transfer a cross-border payment in excess of £12,500 in connection with the
sale of Shares acquired under the Plan, the bank will make the report for him or
her.  In addition, Participant must report any receivables, payables, or debts
in foreign currency exceeding an amount of £5,000,000 on a monthly basis.
*   *   *   *   *
 
India
Exchange Control Notification.  Participant must repatriate all proceeds
received from the sale of the Shares to India within 90 days after
sale.  Participant will receive a foreign inward remittance certificate (“FIRC”)
from the bank where he or she deposits the foreign currency.  Participant should
maintain the FIRC as evidence of the repatriation of funds in the event that the
Reserve Bank of India or the employer requests proof of repatriation.
 
Tax Information.  The amount subject to tax at vesting will partially be
dependent upon a valuation that the Company or Employer will obtain from a
Merchant Banker in India.  Neither the Company nor the Employer has any
responsibility or obligation to obtain the most favorable valuation possible,
nor obtain valuations more frequently than required under Indian tax law.
*   *   *   *   *


 
16

--------------------------------------------------------------------------------

 


Mexico
Acknowledgement of the Agreement. In accepting the RSUs, Participant
acknowledges that he or she has received a copy of the Plan, has reviewed the
Plan and the Award Agreement in their entirety and fully understands and accepts
all provisions of the Plan and the Award Agreement
 
Labor Law Acknowledgement and Policy Statement.
In accepting the RSUs, Participant expressly recognizes that the Company with
registered offices in the United States of America, is solely responsible for
the administration of the Plan and that Participant’s participation in the Plan
and acquisition of Shares does not constitute an employment relationship between
Participant and the Company since Participant is participating the Plan on a
wholly commercial basis. Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that Participant may derive from
participation in the Plan do not establish any rights between Participant and
Participant’s employer, and does not form part of the employment conditions
and/or benefits provided by the Company and any notifications of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of Participant’s employment.
 
Participant further understands that Participant’s participation in the Plan is
as a result of a unilateral and discretionary decision of the Company;
therefore, the Company reserves the absolute right to amend and/or discontinue
Participant’s participation at any time without any liability to Participant.
Finally, Participant hereby declares that Participant does not reserve to
himself or herself any action or right to bring any claim against the Company
for any compensation or damages regarding any provision of the Plan or the
benefits derived under the Plan, and Participant therefore grants a full and
broad release to the Company, its Subsidiary, Affiliates, branches,
representation offices, its shareholders, officers, agents or legal
representatives with respect to any claim that may arise.
 
Constancia de aceptación de la ley laboral y declaración de política.
Al aceptar las Unidades, el empleado reconoce expresamente que the Company, con
oficinas registradas en los Estados Unidos de América, es responsable únicamente
de la administración del Plan y que la participación del empleado en el Plan y
la adquisición de las acciones no constituyen una relación de trabajo entre el
empleado y the Company, toda vez que el empleado participa en el Plan de manera
completamente comercial. Con base en lo anterior, el empleado reconoce
expresamente que el Plan y los beneficios que el empleado pueda obtener de la
participación en el Plan no establecen ningún derecho entre el empleado y no
forman parte de las condiciones de trabajo ni de las prestaciones ofrecidas y
cualquier modificación del Plan o la terminación de éste no constituyen un
cambio o deterioro de los términos y condiciones de trabajo del empleado.


Además, el empleado entiende que su participación en el Plan es resultado de una
decisión unilateral y discrecional de the Company; por lo tanto, the Company se
reserva el derecho absoluto de modificar o interrumpir la participación del
empleado en cualquier momento sin ninguna responsabilidad con el empleado.
 
 
17

--------------------------------------------------------------------------------

 
 
Por último, el empleado declara por este medio que no se reserva ninguna acción
o derecho de interponer ninguna demanda contra the Company para reclamar el pago
de indemnización o daños y perjuicios en relación con alguna cláusula del Plan o
los beneficios derivados del Plan y, por lo tanto, el empleado otorga una
exoneración amplia y total a the Company, sus subsidiarias, filiales,
sucursales, oficinas de representación, accionistas, funcionarios, agentes y
representantes legales con respecto a cualquier reclamo que pueda surgir.
*   *   *   *   *
 
Romania
Termination.  Notwithstanding anything to the contrary in the Plan or Award
Agreement, employment termination shall include the situation where the
Participant’s employment contract is terminated as a result of the Participant’s
application for retirement to the Romanian House of Pensions.
*   *   *   *   *
 
Singapore
Securities Law Information.  The grant of RSUs is being made pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 206 Ed.) (the “Act”).  The Plan has not been lodged or
registered as a prospectus with the Monetary Authority of
Singapore.  Accordingly, the Plan, the Award Agreement, this Appendix and any
other document or material in connection with the grant of RSUs and the
acquisition of Shares pursuant to the RSUs may not be circulated or distributed,
nor may the RSUs be offered or sold, or be made the subject of an invitation for
subscription or purchase, whether directly or indirectly, to persons in
Singapore other than (a) to a qualifying person under Section 273(1)(f) of the
Act, or (b) otherwise pursuant to, and in accordance with the conditions of, any
other applicable provision of the Act.
 
Director Notification Obligation.  If Participant is a director, associate
director or shadow director1 of a Singapore Subsidiary or affiliate, he or she
is subject to certain notification requirements under the Singapore Companies
Act, regardless of whether he or she is a Singapore resident or employed in
Singapore.  Among these requirements is an obligation to notify the Singapore
Subsidiary or affiliate in writing when Participant receives or disposes of an
interest (e.g., RSUs or Shares) in the Company or any Subsidiary or
affiliate.  These notifications must be made within two (2) days of acquiring or
disposing of any interest in the Company or any Subsidiary or affiliate or
within two (2) days of becoming a director, associate director or shadow
director if such an interest exists at that time.
*   *   *   *   *
 

--------------------------------------------------------------------------------

1 A shadow director is an individual who is not on the Board of Directors of the
Singapore Subsidiary or affiliate but who has sufficient control so that the
Board of Directors of the Singapore Subsidiary or affiliate acts in accordance
with the directions and instructions of the individual.
 
 
18

--------------------------------------------------------------------------------

 

United Kingdom
Income Tax and National Insurance Contribution Withholding.  The following
provision supplements Section 12 of the Award Agreement:
 
 
1.
If payment or withholding of the income tax due in connection with the RSUs is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Participant to the
Employer, effective as of the Due Date.  The Participant agrees that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue &
Customs (“HMRC”), it shall be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 12 of the Award Agreement.  Notwithstanding the foregoing, if the
Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), the Participant will not e eligible for a loan from the Company or the
Employer to cover the income tax liability.  In the event that the Participant
is a director or executive officer and the income tax is not collected from or
paid by the Due Date, the amount of any uncollected income tax will constitute a
benefit to the Participant on which additional income tax and national insurance
contributions (“NICs”) will be payable.  Participant will be responsible for
reporting any income tax for reimbursing the Company or the Employer the value
of any employee NICs due on this additional benefit.

*   *   *   *   *
 
 
19


--------------------------------------------------------------------------------